DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the amended limitation: “the retaining bracket is pivoted with the rocker through a common pivot angle with the rocker during pivoting movements of the rocker about the axis.” The applicant asserts that support for the present amendment is provided in the original disclosure: 
at page 2 lines 32-34: “By means of the axis that is at a distance from the bracket, the rocker is now pivotally connected to said base that is mounted on the 30 vehicle body. As a result, the rocker can execute practically any pivot angle with respect to the vehicle body-mounted base, and, unlike the vehicle body-mounted base, the retaining bracket together with the rocker can therefore also optionally assume any angular position and is not tied to a specific latching pattern, as before. This allows the inclination of the backrest of a motor vehicle seat equipped therewith to be adjusted particularly sensitively 35 and set in practically any conceivable position.”  
and page 7 lines 4-13: “These different positions of the rocker 8 correspond to a pivot angle a in relation to the axis 11 that is at a distance from 10 the bracket. Movements of the retaining bracket 3 about this axis 11, which is at a distance from the bracket, cause the seat-mounted catch 5, and the rear seat backrest 1 together therewith, to also be moved.”
The disclosure does not explicitly state that the bracket moves through the same angle α as the rocker, only that the two components both pivot about the same axis 11.   The amended language therefore constitutes new matter.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan (US-2018/0056818).
As to claim 1 and 12, Ruan teaches a motor vehicle seat locking device, comprising:
a retaining bracket, striker 60, which is connected to a vehicle body and is movable relative thereto (see paragraph 0039);
a catch 40, that is seat-mounted, for the retaining bracket 60 (see figures 1and 2, and
a rocker 50 pivotally connected to a vehicle body-mounted base by an axis of the rocker (see paragraph 0035), wherein the retaining bracket is connected to the rocker that is pivotable with respect to a vehicle body-mounted base about an axis C, that is at a distance from the retaining bracket wherein the retaining bracket is pivoted with the rocker through a common pivot angle with the rocker (both bracket 60 and rocker 50 pivot about axis C) during pivoting movements of the rocker about the axis. (see figure 1 paragraph 0038 and 0042).
As to claim 6, the vehicle body-mounted base is formed of two parts, comprising an anchoring plate 11, that is connected to the vehicle body and a cover plate 20 that engages over the rocker. (see figure 1 and 2, paragraph 0037).
As to claim 9, a head of the rocket 50, i.e. the end of the rocker with hole 51, is connected to the retaining bracket, striker 60. (see figure 1 paragraph 0034).  The head of the rocker pivots about the axis of pivot 16 (see paragraphs 0035-38).
As to claim 13, the vehicle seat locking device is arranged in a backrest and different positions of the rocker correspond to inclination of the backrest relative to a sitting surface. (see Ruan figures 1-3, paragraphs 0004-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Pigeon (US-20100038948).
As to claims 2-5 and 11, Ruan does not teach a motorized drive.  Pigeon teaches a seat locking device with an electric motorized drive 41 mounted on a vehicle body-mounted base and comprises an output disc 46 and a crank pin 54a that rotates a rocker 52 (see Pigeon, figure 1, 2 paragraph 0017-0019).  It would have been obvious to one of ordinary skill in the art to include an electric motorized drive as taught by Pigeon on the locking device taught by Ruan, in order to provide electronic control of the locking device. 
As to claim 10, the retaining bracket 60, lacks two ends secured to the rocker 50.  Pigeon teaches a striker 56 that includes two ends attached to a rocker 52 at two different locations offset from each other. (see Pigeon figure 2).  It would have been obvious to one of ordinary skill in the art to combine the double ended striker of Pigeon with the device of Ruan, since the mere substitution of one style of striker known in the art for another known in the art would have yielded predictable results.
As to claim 17, the axis of rotation of the output disc and rocker taught by both Ruan and Pigeon are spaced from each other.  (see Ruan figure 1, and Pigeon figure 2).

Claim 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Ruan (US-2018/0111514).
As to claims 7-8 and 14-16, Ruan ‘818 does not teach a housing between the cover plate and the anchor plate. Ruan ‘514 teaches a housing for a driving device (see Ruan ‘514, paragraph 0048).  It would have been obvious to one of ordinary skill in the art to incorporate the cover plate 20 of Ruan ‘818 into a housing as taught by Ruan ‘514 in order to make the driving device inaccessible for safety and aesthetics.

Response to Arguments
	The applicant argues that Ruan does not teach the amended limitation: “the retaining bracket is pivoted with the rocker through a common pivot angle with the rocker during pivoting movements of the rocker about the axis.” The applicant asserts that support for the present amendment is provided in the original disclosure:
at page 2 lines 32-34: “By means of the axis that is at a distance from the bracket, the rocker is now pivotally connected to said base that is mounted on the 30 vehicle body. As a result, the rocker can execute practically any pivot angle with respect to the vehicle body-mounted base, and, unlike the vehicle body-mounted base, the retaining bracket together with the rocker can therefore also optionally assume any angular position and is not tied to a specific latching pattern, as before. This allows the inclination of the backrest of a motor vehicle seat equipped therewith to be adjusted particularly sensitively and set in practically any conceivable position.”  
and page 7 lines 4-13: “These different positions of the rocker 8 correspond to a pivot angle a in relation to the axis 11 that is at a distance from 10 the bracket. Movements of the retaining bracket 3 about this axis 11, which is at a distance from the bracket, cause the seat-mounted catch 5, and the rear seat backrest 1 together therewith, to also be moved.”
The disclosure does not explicitly state that the bracket moves through the same angle α as the rocker, only that the two components both pivot about the same axis 11.  The same is true of Ruan.  In fact, the functional purpose is stated similarly by Ruan, i.e. “the striker 60 may be slidable in the guide slot 21 in any angle and locked at any suitable position to retain the seatback 30 at any suitable position.” (see paragraph 0035).  This same teaching is echoed by the applicant on page 2 of the specification: “This allows the inclination of the backrest of a motor vehicle seat equipped therewith to be adjusted particularly sensitively and set in practically any conceivable position.”
The applicant argues that “it is unclear how a bolt or post-like striker is deemed identical to a bracket.”  Any issue with clarity of this explanation stems solely from the lack of clarity in the application regarding the physical form of the bracket 3 and the applicant’s use of the term “bracket”.  Taken with the written description, it becomes abundantly clear that the bracket 3 serves the exact same function as the striker 60 and absent further specificity regarding its form, the bracket 3 cannot be patentably distinguished therefrom by a mere difference in nomenclature.
The applicant asserts that the analogous structure to the claimed bracket is the Ruan guide bracket 20 and Ruan striker 60 is more analogous to the locking mechanism 6 of the current application that can lock or release the bracket 3”.  This argument is not persuasive because there is no factual support for these assertions in the disclosure.  The applicant points to page 6 lines 27-32 for alleged support: “The retaining bracket 3 interacts with a seat-mounted catch 5. Fig. 1 shows that the seat-mounted catch 5 seat [sic] is connected to the rear seat backrest 1. In fact, the seat-mounted catch 5 can be mounted so as to be countersunk into the rear seat backrest 1.”  The guide bracket 20 of Ruan is not analogous to the claimed bracket because the guide bracket 20 includes a slot therein, does not pivot about an axis, and does not interact with a seat-mounted catch.  The striker 60 is not analogous to the locking mechanism 6 because the striker 60 is not mounted on a seat and does not lock or release the guide bracket 20.  The bracket 3 of the instant invention, as well as the striker 60 of Ruan, does not include a slot, does pivot about an axis, and does interact with a seat-mounted catch.  The striker 60 is thus analogous to the claimed bracket, despite the misleading nomenclature used in the application.  The applicant’s argument is spurious because they are insisting that nonanalogous elements are actually analogous, however, this does not correlate to the actual structures identified in the rejection.
The applicant argues that the drawing amendment clarifies that the bracket 3 is not a post-like structure analogous to the striker 60 of Ruan. The drawing change is shown in the excerpt figures below. It is not at all clear how this change is meant to accomplish what the applicant asserts.  There is no written explanation of what physical shape the dotted lines of the bracket 3 are meant to describe.  The striker 60 of Ruan matches every written detail of bracket 3. The written description is devoid of any specific detail that could narrow the structure of bracket 3 to something specific enough to define over the striker 60 of Ruan without introducing new matter into the application.

    PNG
    media_image1.png
    236
    188
    media_image1.png
    Greyscale
Figure 3 Original

    PNG
    media_image2.png
    186
    154
    media_image2.png
    Greyscale
Figure 3 Replacement

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636